Case: 16-10818      Document: 00513881619         Page: 1    Date Filed: 02/20/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                    No. 16-10818                                FILED
                                  Summary Calendar                       February 20, 2017
                                                                           Lyle W. Cayce
                                                                                Clerk


UNITED STATES OF AMERICA,

                                                 Plaintiff–Appellee,

versus

BRITT MICHAEL GRESHAM,

                                                 Defendant–Appellant.




                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 2:15-CR-38-2




Before JOLLY, SMITH, and GRAVES, Circuit Judges.
PER CURIAM: *

       The attorney appointed to represent Britt Gresham has moved for leave



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-10818    Document: 00513881619     Page: 2   Date Filed: 02/20/2017


                                 No. 16-10818

to withdraw and has filed a brief in accordance with Anders v. California,
386 U.S. 738 (1967), and United States v. Pesina-Rodriguez, 825 F.3d 787, 788
(5th Cir. 2016). Gresham has filed a response. We have reviewed counsel’s
brief, Gresham’s response, and the relevant portions of the record reflected
therein. We concur with counsel’s assessment that the appeal presents no non-
frivolous issue for appellate review.

      Accordingly, the motion for leave to withdraw is GRANTED, counsel is
excused from further responsibilities herein, and the appeal is DISMISSED.
See 5TH CIR. R. 42.2. Gresham’s request for appointment of substitute counsel
is DENIED. Gresham’s motion for remand or tolling of the limitation period
is DENIED.




                                        2